EXHIBIT 10d


EXECUTION VERSION




AMENDMENT
AMENDMENT (this “Amendment”), dated as of June 20, 2019, to the FIVE YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of July 30, 2012, among BRISTOL-MYERS SQUIBB COMPANY, a Delaware
corporation (the “Company”), the BORROWING SUBSIDIARIES (as defined in the
Credit Agreement) party thereto, the lenders party thereto (the “Lenders”),
certain Agents, JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, “JPMCB”), and CITIBANK, N.A., as Administrative Agent (in such
capacity, “CBNA”; JPMCB and CBNA are referred to herein individually as an
“Administrative Agent” and collectively as the “Administrative Agents”) and as
competitive advance facility agent.


W I T N E S S E T H:
WHEREAS, Section 8.7 of the Credit Agreement permits the Credit Agreement to be
amended from time to time by the Company and the Required Lenders; and


WHEREAS, the Company and the Required Lenders desire to amend the Credit
Agreement on the terms set forth herein;


NOW, THEREFORE, it is agreed:


SECTION 1.    Defined Terms.


Capitalized terms used but not defined herein shall have the meaning assigned to
such terms in the Credit Agreement.


SECTION 2.    Amendment.


Effective as of the Amendment Effective Date, the Credit Agreement (excluding
the Schedules and the Exhibits thereto, which shall continue to be the Schedules
and Exhibits under the Credit Agreement, as amended hereby) is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto.
SECTION 3.    Conditions to Effectiveness of Amendment.


This Amendment shall become effective on the date on which CBNA (or its counsel)
shall have received from the Company and the Required Lenders either (a) a
counterpart of this Amendment signed on behalf of such party or (b) written
evidence satisfactory to CBNA (which may include email or facsimile transmission
of a signed signature page of this Amendment) that such party has signed a
counterpart of this Amendment (such date, the “Amendment Effective Date”).






--------------------------------------------------------------------------------






CBNA shall notify the Company and the Lenders of the Amendment Effective Date,
and such notice shall be conclusive and binding absent manifest error.


SECTION 4.    Effects on Loan Documents.


This Amendment shall constitute a “Loan Document” for purposes of the Credit
Agreement and the other Loan Documents. From and after the Amendment Effective
Date, all references to the Credit Agreement and each of the other Loan
Documents shall be deemed to be references to the Credit Agreement as amended by
this Amendment. Except as expressly amended pursuant to the terms hereof, all of
the representations, warranties, terms, covenants and conditions of the Loan
Documents shall remain unamended and not waived and shall continue to be in full
force and effect. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agents under any of
the Loan Documents.


SECTION 5.    Miscellaneous.


(a)The Company represents and warrants to the Lenders and the Administrative
Agents that (i) the representations and warranties set forth in Article III of
the Credit Agreement are true and correct in all material respects on the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such earlier date and (ii) no Default or Event of
Default exists on the Amendment Effective Date.


(b)This Amendment may be executed in multiple counterparts, each of which shall
constitute an original but all of which taken together shall constitute but one
contract. A counterpart hereof, or signature page hereto, delivered to the
Administrative Agent by facsimile or e-mail shall be effective as delivery of an
original manually-signed counterpart.




(c)    The provisions of Sections 8.5, 8.11, 8.13 and 8.14 of the Credit
Agreement are incorporated herein by reference as if fully set forth herein,
mutatis mutandis.


SECTION 6.    Applicable Law.


THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.


[Signature pages follow]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be duly executed by their respective authorized officers as of the day and year
first above written.
BRISTOL-MYERS SQUIBB COMPANY
By:
/s/ Jeffrey Galik
 
 
Name: Jeffery Galik
 
 
Title: Senior Vice President and Treasurer
 



By:
/s/ William Szablewski
 
 
Name: William Szablewski
 
 
Title: Assistant Treasurer
 



[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------






CITIBANK, N.A., as Administrative Agent
and as a Lender
 
 
 
By:
/s/ Richard Rivera
 
 
Name: Richard Rivera
 
 
Title: Vice President
 



[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
 
 
 
By:
/s/ Joseph M. McShane
 
 
Name: Joseph M. McShane
 
 
Title: Vice President
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
BANK OF AMERICA, N.A.
 
 
 
 
By:
/s/ Darren Merten
 
 
Name: Darren Merten
 
 
Title: Vice President
 







[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
BARCLAYS BANK PLC
 
 
 
 
By:
/s/ Ronnie Glenn
 
 
Name: Ronnie Glenn
 
 
Title: Director
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
Institution:
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
 
By:
/s/ Ming K. Chu
 
 
Name: Ming K. Chu
 
 
Title: Director
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
By:
/s/ Virginia Cosenza
 
 
Name: Virginia Cosenza
 
 
Title: Vice President
 







[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
MORGAN STANLEY BANK, N.A.
 
 
 
 
By:
/s/ Michael King
 
 
Name: Michael King
 
 
Title: Authorized Signatory
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------








MUFG Bank Ltd.
 
 
 
By:
/s/ David Meisner
 
 
Name: David Meisner
 
 
Title: Vice President
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Jordan Harris
 
 
Name: Jordan Harris
 
 
Title: Director
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
BNP Paribas
 
 
 
 
By:
/s/ Brendan Heneghan
 
 
Name: BRENDAN HENEGHAN
 
 
Title: Director
 
 
 
 
 
By:
/s/ Ade Adedeji
 
 
Name: Ade Adedeji
 
 
Title: Director
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------






Name of
 
 
 
Institution:
 
Credit Suisse AG, Cayman Island Branch
 
 
 
 
By:
/s/ Judith Smith
 
 
Name: Judith Smith
 
 
Title: Authorized Signatory
 
 
 
 
 
By:
/s/ Lingzi Huang
 
 
Name: Lingzi Huang
 
 
Title: Authorized Signatory
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
GOLDMAN SACHS BANK USA
 
 
 
 
By:
/s/ Anni Carr
 
 
Name: Anni Carr
 
 
Title: Authorized Signatory
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
Mizuho Bank, Ltd.
 
 
 
 
By:
/s/ Tracy Rahn
 
 
Name: Tracy Rahn
 
 
Title: Authorized Signatory
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
Institution:
U.S. Bank National Association
 
 
 
 
By:
/s/ Ryan M. Black
 
 
Name: Ryan M. Black
 
 
Title: Vice President
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
HSBC Bank USA, N.A.
 
 
 
 
By:
/s/ Iain Stewart
 
 
Name: Iain Stewart
 
 
Title: Manging Director
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 







[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------






Banco Santander, S.A.
 
 
 
 
By:
/s/ Pablo Tarrio
 
 
Name: Pablo Tarrio
 
 
Title: Attorney
 
 
 
 
By:
/s/ Lucas Videla
 
 
Name: Lucas Videla
 
 
Title: Executive Director
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
Standard Chartered Bank
 
 
 
 
By:
/s/ Daniel Mattern
 
 
Name: Daniel Mattern
 
 
Title: Associate Director
 
 
Standard Chartered Bank
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------






Sumitomo Mitsui Banking Corporation
 
 
 
By:
/s/ Michael Maguire
 
 
Name: Michael Maguire
 
 
Title: Executive Director
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
The Bank of New York Mellon
 
 
 
 
By:
/s/ Clifford A. Mull
 
 
Name: Clifford A. Mull
 
 
Title: Director
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE


Name of
 
 
 
Institution:
 
The Northern Trust Company
 
 
 
 
By:
/s/ Andrew D Holtz
 
 
Name: Andrew D Holtz
 
 
Title: Senior Vice President
 
 
 
 
 
For any institution requiring a second signature line:
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 





[Signature Page to Amendment to Bristol-Myers Squibb 2012 Credit Agreement]

--------------------------------------------------------------------------------










Annex I
[Credit Agreement]







--------------------------------------------------------------------------------





ANNEX I






Conformed for 2019 Amendment
$1,500,000,000
FIVE YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT
Among
BRISTOL-MYERS SQUIBB COMPANY,
THE BORROWING SUBSIDIARIES,
THE LENDERS NAMED HEREIN,
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC.,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agents,
CITIBANK, N.A.
as Administrative Agent
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of July 30, 2012





CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and WELLS FARGO SECURITIES
LLC.

as Joint Lead Arrangers and Bookrunners









--------------------------------------------------------------------------------










TABLE OF CONTENTS
 
Page
 
 
 
 
ARTICLE I Definitions
1
 
 
SECTION 1.1.   Defined Terms
1
SECTION 1.2.   Classification of Loans and Borrowings
1618
SECTION 1.3.   Terms Generally
1618
SECTION 1.4.   Accounting Terms; GAAP
1618
SECTION 1.5.   Other Interpretive Provisions
18
SECTION 1.6.   LIBO Screen Rate Discontinuation
19
 
 
ARTICLE II The Credits
1720
 
 
SECTION 2.1.   Commitments
1720
SECTION 2.2.   Loans and Borrowings
1720
SECTION 2.3.   Requests for Revolving Borrowings
1821
SECTION 2.4.   Competitive Bid Procedure
1821
SECTION 2.5.   Extension of Maturity Date
2124
SECTION 2.6.   Funding of Borrowings
2224
SECTION 2.7.   Interest Elections
2225
SECTION 2.8.   Termination and Reduction of Commitments
2326
SECTION 2.9.   Repayment of Loans; Evidence of Debt
2427
SECTION 2.10.   Prepayment of Loans
2427
SECTION 2.11.   Fees
2528
SECTION 2.12.   Interest
2528
SECTION 2.13.   Alternate Rate of Interest
2629
SECTION 2.14.   Increased Costs
2629
SECTION 2.15.   Break Funding Payments
2830
SECTION 2.16.   Taxes
2831
SECTION 2.17.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs
3134
SECTION 2.18.   Mitigation Obligations; Replacement of Lenders
3235
SECTION 2.19.   Borrowing Subsidiaries
3336
SECTION 2.20.   Prepayments Required Due to Currency Fluctuation
3437
SECTION 2.21.   Defaulting Lenders
3437
 
 
ARTICLE III Representations and Warranties
3538
 
 
SECTION 3.1.   Organization; Powers
3538
SECTION 3.2.   Authorization
3538
SECTION 3.3.   Enforceability
3538
SECTION 3.4.   Governmental Approvals
3538
SECTION 3.5.   Financial Statements; No Material Adverse Effect
3538
SECTION 3.6.   Litigation; Compliance with Laws
3639
SECTION 3.7.   Federal Reserve Regulations
3639
SECTION 3.8.   Use of Proceeds
3639





i

--------------------------------------------------------------------------------




 
Page
 
 
 
 
SECTION 3.9.   Taxes
3639
SECTION 3.10.   Employee Benefit Plans.
3639
SECTION 3.11.   Environmental and Safety Matters
3739
SECTION 3.12.   Properties
3740
SECTION 3.13.   Investment and Holding Company Status
3740
SECTION 3.14.   Sanctions, Anti-Corruption, and Anti-Money Laundering Laws
3740
 
 
ARTICLE IV Conditions
3841
 
 
SECTION 4.1.   Effective Date
3841
SECTION 4.2.   Each Credit Event
3841
SECTION 4.3.   Initial Borrowing by Each Borrowing Subsidiary
3942
 
 
ARTICLE V Covenants
3942
 
 
SECTION 5.1.   Existence
3942
SECTION 5.2.   Business and Properties
3942
SECTION 5.3.   Financial Statements, Reports, Etc.
3942
SECTION 5.4.   Insurance
4043
SECTION 5.5.   Obligations and Taxes
4043
SECTION 5.6.   Litigation and Other Notices
4043
SECTION 5.7.   Books and Records
4043
SECTION 5.8.   Ratings
4143
SECTION 5.9.   Compliance with Laws
4143
SECTION 5.10.   Consolidations, Mergers, and Sales of Assets
4144
SECTION 5.11.   Liens
4144
SECTION 5.12.   Limitation on Sale and Leaseback Transactions
4345
SECTION 5.13.   Sanctions
4346
SECTION 5.14.   Anti-Corruption Laws
4346
SECTION 5.15.   Guaranties.
46
 
 
ARTICLE VI Events of Default
4347
 
 
ARTICLE VII The Administrative Agents
4549
 
 
ARTICLE VIII Miscellaneous
4853
 
 
SECTION 8.1.   Notices.
4853
SECTION 8.2.   Survival of Agreement
5054
SECTION 8.3.   Binding Effect
5055
SECTION 8.4.   Successors and Assigns
5055
SECTION 8.5.   Expenses; Indemnity
5357
SECTION 8.6.   Applicable Law
5459
SECTION 8.7.   Waivers; Amendment
5459
SECTION 8.8.   Entire Agreement
5459
SECTION 8.9.   Severability
5559
SECTION 8.10.   Counterparts
5560
SECTION 8.11.   Headings
5560



ii

--------------------------------------------------------------------------------




 
Page
 
 
 
 
SECTION 8.12.   Right of Setoff
5560
SECTION 8.13.   Jurisdiction; Consent to Service of Process
5560
SECTION 8.14.   Waiver of Jury Trial
5660
SECTION 8.15.   Conversion of Currencies
5661
SECTION 8.16.   Guaranty
5661
SECTION 8.17.   European Monetary Union
5862
SECTION 8.18.   Confidentiality
5863
SECTION 8.19.   USA PATRIOT Act
5963
SECTION 8.20.   No Fiduciary Duty
5964
SECTION 8.21.   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
5964





iii

--------------------------------------------------------------------------------






4
or from the enforcement of judgments or writs of attachment on its assets or
permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Basis Point” shall mean 1/100th of 1%.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean either the board of directors of the Company or
any duly authorized committee thereof or any committee of officers of the
Company acting pursuant to authority granted by the board of directors of the
Company or any committee of such board.
“Borrower” shall mean the Company or any Borrowing Subsidiary.
“Borrowing” shall mean (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period and a single Currency are in effect or (b) a Competitive
Loan or group of Competitive Loans of the same Type made on the same date and as
to which a single Interest Period and a single Currency are in effect.
“Borrowing Request” shall mean a request by the Company for a Revolving
Borrowing in accordance with Section 2.3.
“Borrowing Subsidiary” shall mean any Subsidiary of the Company designated as a
Borrowing Subsidiary by the Company pursuant to Section 2.19.
“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit D.
“Borrowing Subsidiary Obligations” shall mean the due and punctual payment of
(i) the principal of and interest on any Loans made by the Lenders to the
Borrowing Subsidiaries pursuant to this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities (including, without limitation, the obligations
described in Section 2.19) of the Borrowing Subsidiaries to the Lenders under
this Agreement and the other Loan Documents.
“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit E.
“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City;





--------------------------------------------------------------------------------




5
provided, however, that, when used in connection with a Eurocurrency Loan, the
term “Business Day” shall also exclude (i) any day on which banks are not open
for dealings in dollar deposits or in the applicable Alternative Currency in the
London interbank market, (ii) in the case of a Eurocurrency Loan denominated in
Euros, any day on which the TARGET payment system is not open for settlement of
payment in Euros or (iii) in the case of a Eurocurrency Loan denominated in an
Alternative Currency other than Sterling or Euro, any day on which banks are not
open for dealings in such Alternative Currency in the city which is the
principal financial center of the country of issuance of the applicable
Alternative Currency.
“Calculation Time” shall have the meaning assigned to such term in Section 2.20.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided, however, that, any obligations relating to a lease that was accounted
for by such Person as an operating lease as of the Effective Date and any
similar lease entered into after the Effective Date by such Person shall be
accounted for as an operating lease and not a Capital Lease Obligation.
“Capital Markets Debt” shall mean any third party Debt for borrowed money
consisting of bonds, debentures, notes or other debt securities issued by the
Company.
“CDS Determination Date” shall mean (a) with respect to any Eurocurrency Loan,
the second Business Day prior to the borrowing of such Eurocurrency Loan and, if
applicable, the last Business Day prior to the continuation of such Eurocurrency
Loan, provided that, in the case of any Eurocurrency Loan having an Interest
Period greater than three months, the last Business Day prior to each
three-month period succeeding such initial three-month period shall also be a
CDS Determination Date with respect to such Eurocurrency Loan, with the
applicable Credit Default Swap Spread, as so determined, to be in effect as to
such Eurocurrency Loan for each day commencing with the first day of the
applicable Interest Period until subsequently re-determined in accordance with
the foregoing and (b) with respect to ABR Loans, initially on the Effective
Date, and thereafter on the first Business Day of each succeeding calendar
quarter.
“CFC Holdco” means a Subsidiary with no material assets other than capital stock
(and debt securities, if any) of one or more CFCs, or of other CFC Holdcos.
“Change in Control” shall be deemed to have occurred if (a) any Person or group
of Persons (other than (i) the Company, (ii) any Subsidiary or (iii) any
employee or director benefit plan or stock plan of the Company or a Subsidiary
or any trustee or fiduciary with respect to any such plan when acting in that
capacity or any trust related to any such plan) shall have acquired beneficial
ownership of shares representing more than 35% of the combined voting power
represented by the outstanding Voting Stock of the Company (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended,
and the applicable rules and regulations thereunder), or (b) during any period
of 12 consecutive months, commencing before or after the date of this Agreement,
individuals who on the first day of such period were directors of the Company
(together with any replacement or additional directors who were nominated or
elected by a majority of directors then in office) cease to constitute a
majority of the Board of Directors of the Company.




--------------------------------------------------------------------------------




9
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EMU Legislation” means the legislative measures of the European Council
(including, without limitation, the European Council regulations) for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental and Safety Laws” shall mean any and all applicable current and
future treaties, laws (including without limitation common law), regulations,
enforceable requirements, binding determinations, orders, decrees, judgments,
injunctions, permits, approvals, authorizations, licenses, permissions, written
notices or binding agreements issued, promulgated or entered by any Governmental
Authority, relating to the environment, to employee health or safety as it
pertains to the use or handling of, or exposure to, any hazardous substance or
contaminant, to preservation or reclamation of natural resources or to the
management, release or threatened release of any hazardous substance,
contaminant, or noxious odor, including without limitation the Hazardous
Materials Transportation Act, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, the Federal Water Pollution Control Act, as amended by the
Clean Water Act of 1977, the Clean Air Act of 1970, as amended, the Toxic
Substances Control Act of 1976, the Occupational Safety and Health Act of 1970,
as amended, the Emergency Planning and Community Right-to-Know Act of 1986, the
Safe Drinking Water Act of 1974, as amended, the Federal Insecticide, Fungicide
and Rodenticide Act of 1947, as amended by the Federal Environmental Pesticide
Control Act of 1972, the Food Quality Protection Act of 1996, as amended, any
similar or implementing state law, all amendments of any of them, and any
regulations promulgated under any of them.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 412 of the
Code, under Section 414(m) of the Code.
“ERISA Termination Event” shall mean (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
“Reportable Event” not subject to the provision for 30‑day notice to the PBGC or
with respect to which the notice requirement is waived under such regulations),
or (ii) the withdrawal of the Company or any ERISA Affiliates from a Plan during
a plan year in which it was a “substantial employer”, as such term is defined in
Section 4001(a) of ERISA, or (iii) the filing of a notice of intent to terminate
a Plan or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, or (iv) the institution of proceedings to terminate a Plan by the PBGC
or (v) any other event or condition which is reasonably likely to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or (vi) the partial or complete withdrawal
of the Company or any ERISA Affiliate from a Multiemployer Plan.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.




--------------------------------------------------------------------------------




11
“Fixed Rate Loan” shall mean a Competitive Loan bearing interest at a Fixed
Rate.
“Foreign Subsidiary” shall mean (a) each Subsidiary which is a “controlled
foreign corporation” within the meaning of Section 957(a) of the Code (a “CFC”),
(b) each Subsidiary which is a CFC Holdco and (c) each Subsidiary of a CFC or
CFC Holdco.
“Funded Debt” shall mean Debt of the Company or a Subsidiary owning Restricted
Property maturing by its terms more than one year after its creation and Debt
classified as long-term debt under GAAP and, in the case of Funded Debt of the
Company, ranking at least pari passu with the Loans.
“GAAP” shall mean generally accepted accounting principles in the United States
of America.
“Governmental Authority” shall mean the government of any nation, including, but
not limited to, the United States of America, or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Guarantor” and “Guarantors” has the meaning set forth in Section 5.15.(a).
“Guaranty” and “Guaranties” has the meaning set forth in Section 5.15.(a).
“Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by‑products and other hydrocarbons,
including, without limitation, polychlorinated biphenyls (commonly known as
“PCBs”), asbestos or asbestos-containing material, and any substance, waste or
material regulated or that could reasonably be expected to result in liability
under Environmental and Safety Laws.
“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”
“Indenture” shall mean the Indenture dated as of June 1, 1993 between the
Company and JPMCB, as successor to The Chase Manhattan Bank (National
Association), as Trustee, as amended, supplemented or otherwise modified from
time to time.
“Interest Election Request” shall mean a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.7.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Fixed Rate Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Fixed Rate
Borrowing with an Interest Period of more than 90 days’ duration (unless
otherwise specified in the applicable Competitive Bid Request), each day prior
to the last day of such Interest Period that occurs at intervals of 90 days’
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.




--------------------------------------------------------------------------------




12
“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Company may elect, and (b) as to any Fixed Rate Borrowing, the period
(which shall not be less than seven days or more than 360 days) commencing on
the date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” shall mean, at any time, for any Interest Period, and for
any applicable currency, the rate per annum (rounded to the same number of
decimal places as the LIBO Rate) determined by CBNA (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for such currency for the longest period that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for such currency for the shortest
period that exceeds the Impacted Interest Period, in each case, at such time.
“Judgment Currency” shall have the meaning assigned to such term in Section
8.15(b).
“Lenders” shall mean (a) the financial institutions listed on Schedule 2.1
(other than any such financial institution that has ceased to be a party hereto,
pursuant to an Assignment and Assumption) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption.
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on the LIBOR01 Page (or other applicable
page for an applicable currency) published by Reuters (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by CBNA from time to time for purposes
of providing quotations of interest rates applicable to deposits in Dollars or
the applicable Alternative Currency, as applicable, in the London interbank
market) (the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in Dollars or the applicable Alternative Currency with a maturity
comparable to such Interest Period; provided that if the LIBO Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”), the LIBOR Rate shall be the Interpolated Rate; provided further that
if the LIBO Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“LIBO Rate Discontinuance Event” shall mean any of the following:
(a)    an interest rate is not ascertainable pursuant to the provisions of the
definition of “LIBO Rate” and the inability to ascertain such rate is unlikely
to be temporary;
(b)    the regulatory supervisor for the administrator of the LIBO Screen Rate,
the central bank for the currency of the LIBO Rate, an insolvency official with
jurisdiction over the administrator for




--------------------------------------------------------------------------------




13
the LIBO Rate, a resolution authority with jurisdiction over the administrator
for the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, has made a public statement,
or published information, stating that the administrator of the LIBO Rate has
ceased or will cease to provide the LIBO Rate permanently or indefinitely on a
specific date, provided that, at that time, there is no successor administrator
that will continue to provide the LIBO Rate; or
(c)    the administrator of the LIBO Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent or the administrator of the
LIBO Screen Rate has made a public statement identifying a specific date after
which the LIBO Rate or the LIBO Screen Rate shall no longer be made available,
or used for determining the interest rate of loans; provided that, at that time,
there is no successor administrator that will continue to provide the LIBO Rate
(the date of determination or such specific date in the foregoing clauses
(a)-(c), the “Scheduled Unavailability Date”).
“LIBO Rate Discontinuance Event Time” shall mean, with respect to any LIBO Rate
Discontinuance Event, (i) in the case of an event under clause (a) of such
definition, the Business Day immediately following the date of determination
that such interest rate is not ascertainable and such result is unlikely to be
temporary and (ii) for purposes of an event under clause (b) or (c) of such
definition, on the date on which the LIBO Rate ceases to be provided by the
administrator of the LIBO Rate or is not permitted to be used or if such
statement or information is of a prospective cessation or prohibition, the 90th
day prior to the date of such cessation or prohibition (or if such prospective
cessation or prohibition is fewer than 90 days later, the date of such statement
or announcement).
“LIBO Rate Replacement Date” shall mean, in respect of any eurodollar borrowing,
upon the occurrence of a LIBO Rate Discontinuance Event, the next interest reset
date after the relevant amendment in connection therewith becomes effective
(unless an alternative date is specified) and all subsequent interest reset
dates for which the LIBO Rate would have had to be determined.
“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”
“Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or security
interest.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination and each promissory note held by a Lender
pursuant to Section 2.9(e).
“Loans” shall mean the loans made by the Lenders to the Borrowers pursuant to
this Agreement.
“Margin Regulations” shall mean Regulations  T, U and X of the Board as from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
“Material Adverse Effect” shall mean a material adverse effect on the business,
results of operations, properties or financial condition of the Company and its
consolidated Subsidiaries, taken as a whole, excluding changes or effects in
connection with specific events applicable to the Company and/or its
Subsidiaries as disclosed in any annual report on Form 10-K, quarterly report on
Form 10-Q or current report on Form 8-K filed subsequent to December 31, 2011
and prior to the Effective Date.
“Material Debt” shall mean any Debt of the Company contemplated by clauses (i)
and (ii) of the definition thereof, in each case, under any revolving or term
loan credit facility or any Capital Markets Debt, in each case, in an aggregate
committed or principal amount in excess of $1,000,000,000.




--------------------------------------------------------------------------------




14
For the avoidance of doubt, Material Debt shall exclude any intercompany Debt
and any obligations in respect of interest rate caps, collars, exchanges, swaps
or other similar agreements.
“Maturity” when used with respect to any Security, shall mean the date on which
the principal of such Security becomes due and payable as provided therein or in
the Indenture, whether on a Repayment Date, at the Stated Maturity thereof or by
declaration of acceleration, call for redemption or otherwise.
“Maturity Date” shall mean July 30, 2017, subject to extension pursuant to
Section 2.5.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
“New Lending Office” shall have the meaning assigned to such term in Section
2.16(g).
“Non‑U.S. Lender” shall have the meaning assigned to such term in Section
2.16(g).
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, on any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided, that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such date received
by the Paying Agent from a Federal funds broker of recognized standing selected
by it; provided further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” shall mean the due and punctual payment of (i) the principal of
and interest on any Loans made by the Lenders to the Borrowers (including, for
the avoidance of doubt, the Borrowing Subsidiary Obligations) pursuant to this
Agreement, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities (including, without
limitation, the obligations described in Section 2.16. and Section 2.19.) of the
Borrowers to the Lenders under this Agreement and the other Loan Documents.
“Original Issue Discount Security” shall mean (i) any Security which provides
for an amount less than the principal amount thereof to be due and payable upon
a declaration of acceleration of the Maturity thereof, and (ii) any other
Security deemed an Original Issue Discount Security for United States Federal
income tax purposes.
“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant Register” shall have the meaning assigned to such term in Section
8.4(f).




--------------------------------------------------------------------------------




15
“Participating Member State” means a member of the European Communities that
adopts or has adopted the Euro as its currency in accordance with EMU
Legislation.
“Patriot Act” shall have the meaning assigned to such term in Section 8.18.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Person” shall mean any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan), subject to the provisions of Title
IV of ERISA or Section 412 of the Code that is maintained by the Company or any
ERISA Affiliate for current or former employees, or any beneficiary thereof.
“Plan Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Platform” shall have the meaning assigned to such term in Section 8.1(b)
“Protesting Lender” shall have the meaning assigned to such term in Section
2.19.
“Rating Agencies” shall mean Moody’s and S&P.
“Ratings” shall mean the ratings from time to time established by the Rating
Agencies for senior, unsecured, non-credit-enhanced long-term debt of the
Company.
“Register” shall have the meaning given such term in Section 8.4(d).
“Relevant Governmental Sponsor” means any central bank, reserve bank, monetary
authority or similar institution (including any committee or working group
sponsored thereby) which shall have selected, endorsed or recommended a
replacement rate, including relevant additional spreads or other adjustments,
for the LIBO Rate.
“Repayment Date”, when used with respect to any Security to be repaid, shall
mean the date fixed for such repayment pursuant to such Security.
“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time; provided
that, for purposes of declaring the Loans to be due and payable pursuant to
Article VI, and for all purposes after the Loans become due and payable pursuant
to Article VI or the Commitments shall have expired or terminated, the
Competitive Loan Exposures of the Lenders shall be included in their respective
Revolving Credit Exposures in determining the Required Lenders.
“Restricted Property” shall mean (i) any manufacturing facility, or portion
thereof, owned or leased by the Company or any Subsidiary and located within the
continental United States of America




--------------------------------------------------------------------------------




16
which, in the opinion of the Board of Directors of the Company, is of material
importance to the business of the Company and its Subsidiaries taken as a whole,
but no such manufacturing facility, or portion thereof, shall be deemed of
material importance if its gross book value (before deducting accumulated
depreciation) is less than 2% of Consolidated Net Tangible Assets, and (ii) any
shares of capital stock or indebtedness of any Subsidiary owning any such
manufacturing facility. As used in this definition, “manufacturing facility”
means property, plant and equipment used for actual manufacturing and for
activities directly related to manufacturing, and it excludes sales offices,
research facilities and facilities used only for warehousing, distribution or
general administration.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent of the aggregate outstanding principal amount of such
Lender’s Revolving Loans at such time.
“Revolving Loan” shall mean a Loan made pursuant to Section 2.3.
“Sale and Leaseback Transaction” shall mean any arrangement with any Person
pursuant to which the Company or any Subsidiary leases any Restricted Property
that has been or is to be sold or transferred by the Company or the Subsidiary
to such Person to the extent such property constituted Restricted Property at
the time leased, other than (i) temporary leases for a term, including renewals
at the option of the lessee, of not more than three years, (ii) transactions
between the Company and a Subsidiary or between Subsidiaries, (iii) leases of
Restricted Property executed by the time of, or within 12 months after the
latest of, the acquisition, the completion of construction or improvement, or
the commencement of commercial operation, of such Restricted Property, and
(iv) arrangements pursuant to any provision of law with an effect similar to
that under former Section 168(f)(8) of the Internal Revenue Code of 1954.
“Sanctions” shall have the meaning assigned to such term in Section 3.14.
“S&P” shall mean Standard & Poor’s Ratings GroupFinancial Services LLC or any
successor thereto.
“SEC” shall mean the Securities and Exchange Commission.
“Security” or “Securities” shall mean any note or notes, bond or bonds,
debenture or debentures, or any other evidences of indebtedness, of any series
authenticated and delivered from time to time under the Indenture.
“Specified Revolving Credit Agreements” shall mean (i) the 364-Day Revolving
Credit Facility Agreement dated as of January 25, 2019 by and among the Company,
the Lenders named therein, Citibank, N.A. and JPMorgan Chase Bank, N.A., as
Administrative Agents, and the other Agents party thereto from time to time (as
may be amended, restated, amended and restated, supplemented, modified or
replaced from time to time), (ii) the Five Year Competitive Advance and
Revolving Credit Facility Agreement dated as of September 29, 2011 among the
Company, the Lenders named therein, Citibank, N.A. and JPMorgan Chase Bank,
N.A., as Administrative Agents, and the other Agents party thereto from time to
time (as may be amended, restated, amended and restated, supplemented, modified
or replaced from time to time) and (iii) the Three Year Revolving Credit
Facility Agreement dated as of January 25, 2019 among the Company, the Lenders
named therein, Morgan Stanley Senior Funding, Inc., as Administrative Agent, and
the other Agents party thereto from time to time (as may be amended, restated,
amended and restated, supplemented, modified or replaced from time to time).
“Standard North American Credit Default Swap” shall mean a single-name credit
default swap that has the substantive terms and conditions set forth in the
International Swaps and Derivatives




--------------------------------------------------------------------------------




17
Association, Inc.'s (“ISDA”) template Confirmation for use with the Credit
Derivatives Physical Settlement Matrix (version 19 – May 29, 2012, as such
template may from time to time be amended, supplemented or otherwise modified by
ISDA) for the Transaction Type “STANDARD NORTH AMERICAN CORPORATE”.
“Stated Maturity”, when used with respect to any Security or any installment of
principal thereof or interest thereon, shall mean the date specified in such
Security as the fixed date on which the principal of such Security or such
installment of principal or interest is due and payable.
“Sterling” shall mean the lawful currency of the United Kingdom.
“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) for purposes of Sections 5.10 and 5.11 only, any Person the majority of the
outstanding Voting Stock of which is owned, directly or indirectly, by the
parent or one or more subsidiaries of the parent of such Person and (ii) for all
other purposes under this Agreement, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.
References herein to “Subsidiary” shall mean a Subsidiary of the Company.
“Swiss Franc” shall mean the lawful currency of Switzerland.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all liabilities with respect thereto.
“Term Loan Credit Agreement” shall mean the Term Loan Credit Agreement dated as
of January 18, 2019 by and among the Company, the Lenders named therein, Morgan
Stanley Senior Funding, Inc., as Administrative Agent, and the other Agents
party thereto from time to time (as may be amended, restated, amended and
restated, supplemented, modified or replaced from time to time), and as
contemplated by the Permanent Financing Commitment Letter (as may be amended,
restated, amended and restated, supplemented, modified or replaced from time to
time).
“Transactions” means the execution and delivery by the Borrowers of this
Agreement (or, in the case of the Borrowing Subsidiaries, the Borrowing
Subsidiary Agreements), the performance by the Borrowers of this Agreement, the
borrowing of the Loans and the use of the proceeds thereof.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO
Rate, the Alternate Base Rate and the Fixed Rate.
“Value” shall mean, with respect to a Sale and Leaseback Transaction, an amount
equal to the present value of the lease payments with respect to the term of the
lease remaining on the date as of which the amount is being determined, without
regard to any renewal or extension options contained in the lease, discounted at
the weighted average interest rate on the Securities of all series (including
the effective interest rate on any Original Issue Discount Securities) which are
outstanding on the effective




--------------------------------------------------------------------------------




19
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
SECTION 1.5.    Other Interpretive Provisions. Any reference herein to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).
SECTION 1.6.    LIBO Screen Rate Discontinuation. If at any time (i) the
Administrative Agent determines in good faith (which determination shall be
conclusive absent manifest error) or (ii) the Company or Required Lenders notify
the Administrative Agent in writing (with, in the case of the Required Lenders,
a copy to the Company) that the Company or Required Lenders (as applicable) have
determined that a LIBO Rate Discontinuance Event has occurred, then, at or
promptly after the LIBO Rate Discontinuance Event Time, the Administrative Agent
and the Company shall endeavor to establish an alternate benchmark rate to
replace the LIBO Rate under this Agreement, together with any spread or
adjustment to be applied to such alternate benchmark rate to account for the
effects of transition from the LIBO Rate to such alternate benchmark rate,
giving due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States
(including the application of a spread and the making of other appropriate
adjustments to such alternate benchmark rate and this Agreement to account for
the effects of transition from the LIBO Rate to such replacement benchmark,
including any changes necessary to reflect the available interest periods and
timing for determining such alternate benchmark rate) at such time and any
recommendations (if any) therefor by a Relevant Governmental Sponsor, provided
that any such alternate benchmark rate and adjustments shall be required to be
commercially practicable for the Administrative Agent to administer (as
determined by the Administrative Agent in its sole discretion) (any such rate,
the “Successor LIBO Rate”).
After such determination that a LIBO Rate Discontinuance Event has occurred,
promptly following the LIBO Rate Discontinuance Event Time, the Administrative
Agent and the Company shall enter into an amendment to this Agreement to reflect
such Successor LIBO Rate and such other related changes to this Agreement as may
be necessary or appropriate, as the Administrative Agent may determine in good
faith (which determination shall be conclusive absent manifest error) with the
Company’s consent, to implement and give effect to the Successor LIBO Rate under
this Agreement on the LIBO Rate Replacement Date and, notwithstanding anything
to the contrary in Section 1.6. or Section 8.7., such amendment shall become
effective for each Tranche of Loans and Lenders without any further action or
consent of any other party to this Agreement on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment; provided, that if a Successor
LIBO Rate has not been established pursuant to the foregoing, at the option of
the Company, the Company and the Required Lenders may select a different
Successor LIBO Rate that is commercially practicable for the Administrative
Agent to administer (as determined by the Administrative Agent in its sole
discretion) and, upon not less than 15 Business Days’ prior written notice to
the Administrative Agent, the Administrative Agent, such Required Lenders and
the Company shall enter into an amendment to this Agreement to reflect such
Successor LIBO Rate and such other related changes to this Agreement as may be
applicable and, notwithstanding anything to the contrary in this SECTION 1.6. or
SECTION 8.7., such amendment shall become effective without any further action
or consent of any other party to this




--------------------------------------------------------------------------------




20
Agreement; provided, further, that if no Successor LIBO Rate has been determined
pursuant to the foregoing and a Scheduled Unavailability Date (as defined in the
definition of LIBO Discontinuance Event) has occurred, the Administrative Agent
will promptly so notify the Company and each Lender and thereafter, until such
Successor LIBO Rate has been determined pursuant to this paragraph, (i) any
Borrowing Request, the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and (ii) all
outstanding Eurocurrency Borrowings shall be converted to an ABR Borrowing until
a Successor LIBO Rate has been chosen pursuant to this paragraph.
Notwithstanding anything else herein, any definition of Successor LIBO Rate
shall provide that in no event shall such Successor LIBO Rate be less than zero
for purposes of this Agreement.


ARTICLE II
The Credits


SECTION 2.1.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Company and any
Borrowing Subsidiary from time to time during the Availability Period in
Dollars, Sterling, Euros, Swiss Francs, Yen or any other Alternative Currency in
an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the sum of
the total Revolving Credit Exposures plus the total Competitive Loan Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Company and each applicable Borrowing
Subsidiary may borrow, prepay and reborrow Revolving Loans.
SECTION 2.2.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.4. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans (which shall be denominated in Dollars) or Eurocurrency
Loans as the Company (on its own behalf or on behalf of any other applicable
Borrower) may request in accordance herewith, and (ii) each Competitive
Borrowing shall be comprised entirely of Eurocurrency Loans or Fixed Rate Loans
as the Company (on its own behalf or on behalf of any other Borrower) may
request in accordance herewith. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of any Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or the Dollar Equivalent thereof in the case of
Loans denominated in an Alternative Currency) and not less than $10,000,000 (or
the Dollar Equivalent thereof in the case of Loans denominated in an Alternative
Currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $10,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments. ABR Loans shall be denominated only in Dollars. Each Competitive
Borrowing denominated in Dollars shall be in an aggregate amount that is an
integral multiple of




--------------------------------------------------------------------------------




37
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations (including in the case
of any Borrowing Subsidiary that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation the delivery of a Beneficial Ownership
Certificate with respect to such Borrowing Subsidiary).
If the Company shall designate as a Borrowing Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender unable to lend to such Borrowing Subsidiary due to
applicable law or regulation may, with prior written notice to the
Administrative Agents and the Company, fulfill its Commitment by causing an
Affiliate of such Lender organized in the same jurisdiction as such Subsidiary
or another foreign jurisdiction agreed to by such Lender and the Company, to act
as the Lender in respect of such Borrowing Subsidiary, and such Lender shall, to
the extent of Loans made to such Borrowing Subsidiary, be deemed for all
purposes hereof to have satisfied its Commitment hereunder in respect of such
Borrowing Subsidiary.
As soon as practicable after receiving notice from the Company or the
Administrative Agents of the Company’s intent to designate a Subsidiary as a
Borrowing Subsidiary, and in any event no later than five Business Days after
the delivery of such notice, for a Borrowing Subsidiary that is organized under
the laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally lend to, establish credit
for the account of and/or do any business whatsoever with such Subsidiary
directly or through an Affiliate of such Lender as provided in the immediately
preceding paragraph (a “Protesting Lender”) shall so notify the Company and the
Administrative Agents in writing. With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Borrowing Subsidiary
shall have the right to borrow hereunder, either (A) notify the Administrative
Agents and such Protesting Lender that the Commitment of such Protesting Lender
shall be terminated and replaced with the Commitments of one or more other
Lenders or assignees which agree to provide such replacement Commitments (in
each case selected by the Company and approved by CBNA, such approval not to be
unreasonably withheld); provided that such Protesting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee(s) (to the extent of such outstanding principal and accrued
interest and fees) or the Company or the relevant Borrowing Subsidiary (in the
case of all other amounts), or (B) cancel its request to designate such
Subsidiary as a “Borrowing Subsidiary” hereunder.
SECTION 2.20.    Prepayments Required Due to Currency Fluctuation.
(a)    Not later than 1:00 P.M., New York City time, on the last Business Day of
each fiscal quarter or at such other time as is reasonably determined by CBNA
(the “Calculation Time”), CBNA shall determine the Dollar Equivalent of the
aggregate Revolving Credit Exposures and the aggregate Competitive Loans as of
such date.
(b)    If at the Calculation Time, the Dollar Equivalent of the aggregate
Revolving Credit Exposure and the aggregate Competitive Loans exceeds the
Commitment by 5% or more, then within five Business Days after notice thereof to
the Borrower from CBNA, the Borrower shall prepay Revolving Loans (or cause any
Borrowing Subsidiary to make such prepayment) in an aggregate principal amount
at least equal to the lesser of (i) such excess and (ii) the aggregate principal
amount of Revolving Loans. Nothing set forth in this Section 2.20(b) shall be
construed to require CBNA to calculate compliance under this Section 2.20(b)
other than at the times set forth in Section 2.20(a).
SECTION 2.21.    Defaulting Lenders




--------------------------------------------------------------------------------




41
controlled by Persons that are: (i) the target of any sanctions administered or
enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control or the U.S. Department of State, the United Nations Security Council,
the European Union, any European member state or Her Majesty’s Treasury
(collectively, “Sanctions”), or (ii) located, organized or resident in a
country, region or territory that is, or whose government is, the target of
Sanctions (currently, Crimea, Cuba, Iran, North Korea, Sudan and Syria). Except
as disclosed in the 10-K filed as of February 2, 2017 by the Company, the
Company and its Subsidiaries and their respective directors, officers and
employees and, to the knowledge of the Company, agents are in compliance in all
material respects with all applicable Sanctions and with the Foreign Corrupt
Practices Act of 1977, as amended, and all other applicable anti-corruption laws
(“Anti-Corruption Laws”). To the Company’s knowledge, noneNone of the Company or
any of its Subsidiaries, nor any director or officer thereof, nor, to the
knowledge of the Company, any employee or Affiliate of the Company or any of its
Subsidiaries: (i) is in violation of any Anti-Money Laundering Laws, (ii) is
under any investigation by any Governmental Authority with respect to any
Anti-Money Laundering Laws, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or (iv) has had any of its funds seized or forfeited
in any action under any Anti-Money Laundering Laws, in each case, that could, in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
The Company has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, applicable Sanctions and Anti-Money Laundering Laws.
ARTICLE IV
Conditions


SECTION 4.1.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 8.7):
(a)    CBNA (or its counsel) shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to CBNA (which may include email or telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
(b)    CBNA shall have received a favorable written opinion (addressed to the
Administrative Agents and the Lenders and dated the Effective Date) of Katherine
R. Kelly, Esq., Vice President, Assistant General Counsel and Assistant
Corporate Secretary of the Company, to the effect set forth in Exhibit C. The
Company hereby requests such counsel to deliver such opinion.
(c)    CBNA shall have received such customary documents and certificates as
CBNA or its counsel may reasonably request relating to the organization,
existence and good standing of the Company, the authorization of the
Transactions and any other legal matters relating to the Company, this Agreement
or the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agents and their counsel.
(d)    CBNA shall have received a certificate, dated the Effective Date and
signed by the President, a Vice President or a Financial Officer of the Company,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.2.
(e)    The Administrative Agents shall have received all fees and other amounts
earned, due and payable on or prior to the Effective Date, including, to the
extent invoiced not less than two




--------------------------------------------------------------------------------




47
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.
SECTION 5.15.    Guaranties.
(a)    The payment and performance of the Obligations of the Company shall at
all times be guaranteed by each direct and indirect existing or future Domestic
Subsidiary that guarantees the Company’s obligations under the Term Loan Credit
Agreement, the Company’s obligations under the Specified Revolving Credit
Agreements or the Company’s obligations under any other Material Debt (excluding
any such guarantee existing prior to January 2, 2019) pursuant to one or more
guaranty agreements in form and substance reasonably acceptable to the
Administrative Agent and which shall be substantially consistent with the
guaranty set forth in Section 8.16., as the same may be amended, modified or
supplemented from time to time (individually a “Guaranty” and collectively the
“Guaranties”; and each such Subsidiary executing and delivering a Guaranty, a
“Guarantor” and collectively the “Guarantors”).
(b)    In the event any Domestic Subsidiary is required pursuant to the terms of
Section 5.15. (a) above to become a Guarantor hereunder, the Company shall cause
such Domestic Subsidiary to execute and deliver to the Administrative Agent a
Guaranty and the Company shall also deliver to the Administrative Agent, or
cause such Domestic Subsidiary to deliver to the Administrative Agent, at the
Company’s cost and expense, such other documents, certificates and opinions of
the type delivered on the Effective Date pursuant to Sections 4.1. (b) and (c)
to the extent reasonably required by the Administrative Agent in connection
therewith.
A Guarantor, upon delivery of written notice to the Administrative Agent by a
Financial Officer or other authorized officer of the Company certifying that,
after giving effect to any substantially concurrent transactions, including any
repayment of Debt, release of a guaranty or any sale or other disposition,
either: (i) such Guarantor does not guarantee the obligations of the Company (1)
under the Specified Revolving Credit Agreements, (2) under the Term Loan Credit
Agreement or (3) under any other Material Debt of the Company or (ii) such
Guarantor is no longer a Domestic Subsidiary of the Company as a result of a
transaction not prohibited hereunder, shall be automatically released from its
obligations (including its Guaranty) hereunder without further required action
by any Person. The Administrative Agent, at the Company’s expense, shall execute
and deliver to the Company or the applicable Guarantor any documents or
instruments as the Company or such Guarantor may reasonably request to evidence
the release of such Guaranty.


ARTICLE VI
Events of Default


In case of the happening of any of the following events (each an “Event of
Default”):
(a)    any representation or warranty made or deemed made in or in connection
with the execution and delivery of this Agreement or the Borrowings hereunder or
under any Borrowing Subsidiary Agreement shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;
(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;




--------------------------------------------------------------------------------




48
(c)    default shall be made in the payment of any interest on any Loan or any
fee or any other amount (other than an amount referred to in paragraph (b)
above) due hereunder, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three Business Days;
(d)    default shall be made in the due observance or performance of any
covenant, condition or agreement contained in (i) Section 5.1 (solely with
respect to the corporate existence of the Borrower (which shall, for the
avoidance of doubt, not include the failure to remain in good standing under the
laws of the jurisdiction of its organization)), (ii) Section 5.6 and such
default shall continue unremedied for a period of five Business Days after
actual knowledge thereof by a Financial Officer, or (iii) Section 5.10, 5.11,
5.12, 5.13 or 5.14;
(e)    default shall be made in the due observance or performance of any
covenant, condition or agreement contained herein (other than those specified in
(b), (c) or (d) above) and such default shall continue unremedied for a period
of 30 days after notice thereof from any Administrative Agent or any Lender to
the Company;
(f)    the Company or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of one or more items of Debt in
an aggregate principal amount greater than or equal to $100,000,000200,000,000,
when and as the same shall become due and payable (giving effect to any
applicable grace period), or (ii) fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Debt if the effect of any failure referred to
in this clause (ii) is to cause such Debt to become due prior to its stated
maturity;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any Borrowing Subsidiary, or of a substantial part of
the property or assets of the Company or any Borrowing Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Borrowing Subsidiary or
for a substantial part of the property or assets of the Company or any Borrowing
Subsidiary or (iii) the winding up or liquidation of the Company or any
Borrowing Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(h)    the Company or any Borrowing Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Borrowing Subsidiary or
for a substantial part of the property or assets of the Company or any Borrowing
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing; or
(i)    one or more judgments for the payment of money in an aggregate amount
equal to or greater than $100,000,000200,000,000 (exclusive of any amount
thereof covered by insurance) shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain




--------------------------------------------------------------------------------




49
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed (for this purpose, a judgment shall be effectively
stayed during a period when it is not yet due and payable), or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of the
Company or any Subsidiary to enforce any such judgment;
(j)    (i) a Plan of the Company or any Borrowing Subsidiary shall fail to
maintain the minimum funding standard required by Section 412 of the Code for
any plan year or a waiver of such standard is sought or granted under
Section 412(c) of the Code, or (ii) an ERISA Termination Event shall have
occurred or (iii) the Company or any Borrowing Subsidiary or an ERISA Affiliate
has incurred or is reasonably likely to incur a liability to or on account of a
Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, or (iv) the Company
or any Borrowing Subsidiary or any ERISA Affiliate shall engage in any
prohibited transaction described in Sections 406 of ERISA or 4975 of the Code
for which a statutory or class exemption is not available or a private exemption
has not been previously obtained from the United States Department of Labor, or
(v) the Company or any Borrowing Subsidiary or any ERISA Affiliate shall fail to
pay any required installment or any other payment required to be paid by such
entity under Section 412 or 430 of the Code on or before the due date for such
installment or other payment, or (vi) the Company or any Borrowing Subsidiary or
any ERISA Affiliate shall fail to make any contribution or payment to any
Multiemployer Plan which the Company or any Borrowing Subsidiary or any ERISA
Affiliate is required to make under any agreement relating to such Multiemployer
Plan or any law pertaining thereto, and there shall result from any such event
or events set forth in clauses (i) through (vi) of this paragraph either a
liability or a material risk of incurring a liability to the PBGC, a Plan or a
Multiemployer Plan which liability will have a Material Adverse Effect;
(k)    a Change in Control shall occur; or
(l)    any Guaranty, at any time while a Borrowing Subsidiary Agreement is in
effect, the guarantee in Section 8.16 shall cease to be, or shall be asserted by
the Company not to be, a valid and binding obligation on the part of the
Company;after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations (other than contingent obligations that survive the termination of
this Agreement), ceases to be in full force and effect; or the Company or any
Guarantor contests in writing the validity or enforceability of any Guaranty;
then, and in every such event (other than an event with respect to the Company
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, CBNA, at the request of the Required Lenders, shall,
by notice to the Company or any Borrowing Subsidiary (which notice to a
Borrowing Subsidiary may be given to the Company), take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued fees and all other liabilities of the Company or any Borrowing
Subsidiary accrued hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived anything contained herein to the contrary
notwithstanding; and, in any event with respect to the Company described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued fees and all other liabilities of the Company and
the Borrowing Subsidiaries accrued hereunder shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived anything contained herein to the
contrary notwithstanding.




--------------------------------------------------------------------------------




52
Administrative Agent and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company or any Subsidiary
or other Affiliate thereof as if it were not an Administrative Agent.
Each Lender agrees (i) to reimburse the Administrative Agents, on demand, in the
amount of its Applicable Percentage of any expenses incurred for the benefit of
the Lenders by the Administrative Agents, including counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Lenders, which shall not have been reimbursed by the Company and (ii) to
indemnify and hold harmless the Administrative Agents and any of their
respective directors, officers, employees or agents, on demand, in the amount of
such pro rata share, from and against any and all liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against either of them in its capacity as an
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by either of them under this Agreement to the extent
the same shall not have been reimbursed by the Company; provided that no Lender
shall be liable to any Administrative Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of such Administrative Agent or any of its directors, officers,
employees or agents as determined by a final and nonappealable decision of a
court of competent jurisdiction.
Each Lender acknowledges that it has, independently and without reliance upon
any Administrative Agent or any other Lender or any of their respective
affiliates or their or their respective affiliates’ directors, officers,
employees, advisors or attorneys-in-fact and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Administrative Agent or any
other Lender or any of their respective affiliates or their or their respective
affiliates’ directors, officers, employees, advisors or attorneys-in-fact and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agents hereunder, the Administrative Agents shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Company or any Borrowing
Subsidiary or any affiliate of the Company or any Borrowing Subsidiary that may
come into the possession of the Administrative Agents or any of its officers,
directors, employees, agents, advisors, attorneys in fact or affiliates.
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agents and their Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers, that at least
one of the following is and will be true:
(a)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments;
(b)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions




--------------------------------------------------------------------------------




53
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable and
the conditions are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement;
(c)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(d)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agents, in their sole discretion, and such
Lender.
In addition, unless sub-clause (i) in the immediately preceding paragraph is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agents and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrowers, that none of the
Administrative Agents or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agents under this
Agreement, any Loan Document or any documents related to hereto or thereto).
The Administrative Agents hereby inform the Lenders that such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
The Lenders irrevocably authorize and direct the release of any Guarantor from
its obligations under its Guaranty automatically as set forth in Section 5.15.
(c) and authorize and direct the Administrative Agents to, at the Company’s
expense, execute and deliver to the applicable Guarantor such documents or
instruments as the Company or such Guarantor may reasonably request to evidence
the release of such Guaranty.


